UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1420


ALICE ANNETTE HOWELL; BURL ANDERSON HOWELL,

                     Debtors - Appellants,

              v.

NUCAR CONNECTION, INC.; ALLY FINANCIAL, INC.; STATE OF
DELAWARE,

                     Creditors - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-cv-00536-BO)


Submitted: August 27, 2018                                   Decided: September 6, 2018


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alice A. Howell, Burl Anderson Howell, Appellants Pro Se. Pamela P. Keenan,
KIRSCHBAUM, NANNEY, KEENAN & GRIFFIN, PA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alice Annette Howell and Burl Anderson Howell appeal the district court’s order

denying their motions and dismissing their appeal of the bankruptcy court’s October 20,

2017 and October 27, 2017 orders. ∗ “Where, as here, a district court acts as a bankruptcy

appellate court, our review of [its] decision is plenary.” SG Homes Assoc. v. Marinucci,

718 F.3d 327, 334 (4th Cir. 2013) (internal quotation marks and citation omitted). We

review the bankruptcy court’s decision independently, reviewing its factual findings for

clear error and its legal conclusions de novo. Id. (citations omitted). We also limit our

review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

       With these principles in mind, we have reviewed the bankruptcy court’s orders

that were appealed by Appellants, and we find no reversible error. Accordingly, we

affirm the district court’s order. We grant Appellants leave to proceed in forma pauperis

and deny their other pending motions. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




       ∗
        On appeal, Appellants contend they also provided sufficient notice of their intent
to appeal the bankruptcy court’s November 22, 2017 order. We have reviewed the record
and find this contention without merit. Moreover, the district court affirmed the rulings
in the November 22, 2017 order, and Appellants do not show any error in the rulings.


                                              2